PER CURIAM
Employer petitions for review of an order of the Workers’ Compensation Board upholding the compensability of claimant’s knee condition and related surgery. The primary dispute concerns whether claimant’s condition is the result of a combination of a work injury and a preexisting condition.
Resolution of this case involves an interpretation of ORS 656.005(7)(a)(B), which was amended by the legislature in 1995. Or Laws 1995, ch 332. The amendments are applicable to all cases still in administrative proceedings or on review. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995). We remand the case to the Board for reconsideration in the light of the amendments. Accordingly, we deny claimant’s motion for sanctions made pursuant to ORS 656.390.
Motion for sanctions denied; reversed and remanded for reconsideration.